Citation Nr: 1114016	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer status post radical prostatectomy, to include as secondary to exposure to herbicides in service.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides in service.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

5.  Entitlement to an evaluation in excess of 30 percent for residuals of a cold injury to the left foot.

6.  Entitlement to an evaluation in excess of 30 percent for residuals of a cold injury to the right foot.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to July 1984, a portion of which represented service in Germany, Panama, and Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, August 2006 and May 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's increased evaluation claims for his cold injury residuals of his feet were initially denied in the November 2005 rating decision, but were subsequently increased to 20 percent in August 2006.  Eventually, those evaluations were increased to 30 percent in a March 2007 statement of the case.  

Additionally, the Veteran's claim to reopen service connection for diabetes mellitus and his claim for service connection for chronic bronchitis were denied in the August 2006 rating decision.  Those issues were timely appealed.  The Board reopened the diabetes claim in its April 2009 decision and remanded that issue, as well as all the other issues on appeal at this time, for further development.  

Also, the Board notes that the Veteran was denied service connection for prostate cancer in a July 2001 rating decision.  He petitioned to reopen that claim in December 2006, and also claimed service connection for his right knee at that time.  Those claims were denied in the May 2007 rating decision.  Eventually during the appeal, service connection for a right knee was granted in a March 2010 rating decision, and a 10 percent evaluation was assigned effective December 19, 2006.  The Veteran submitted a timely notice of disagreement with that assigned evaluation in an April 2010 correspondence.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in North Little Rock, Arkansas, in August 2008; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, VA issued a change in regulations regarding exposure to herbicides in service for those veterans serving in Korea during the Vietnam War era.  That regulatory change became effective February 24, 2011.  See Federal Register, vol. 76, no. 16, 4245-50 (January 25, 2011).  The liberalizing nature of the regulatory change has in effect created a new basis of entitlement.  As such, de novo review of the prostate cancer claim is appropriate, obviating application of 38 C.F.R. § 3.156, concerning new and material evidence.  Spencer v. Brown, 4 Vet. App. 283 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, while the Veteran's prostate cancer claim has to this point been adjudicated on the basis of the new and material evidence standard, the Board has recharacterized that issue above to comport with this determination.

Finally, the Veteran indicated in a February 2008 statement that he was currently employed at a VA hospital but was unable to perform his assigned duties and was informed he was taking too much sick leave as a result of his foot and knee disorders.  The Board construes these statements as a claim for TDIU.  Moreover, the Court has held that a claim for TDIU is part and parcel of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has taken jurisdiction of that issue on appeal as well.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Again, in March 2010 the Veteran was granted service connection for his right knee disability.  That award represented a full grant of benefits on appeal for that issue.  However, the Veteran specifically disagreed with the assigned disability evaluation for that disability in an April 2010 correspondence.  The Board construes these statements as a notice of disagreement with respect to that issue.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Since the Veteran properly submitted a notice of disagreement within a year of the assignment of a disability evaluation for his right knee disability, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

Regarding the other issues on appeal, the Board instructed that VA records "subsequent to September 2008" should be obtained and associated with the claims file.  The Board notes that the VA records associated with the claims file since that April 2009 Board remand included records submitted by the Veteran from 1999 and records from VA facilities from February 2000 through August 2006.  As it does not appear that any attempts to obtain pertinent VA treatment records since September 2008 were made, the Board finds that remand of these issues is necessary in order to assure compliance of the Board's prior remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The remand in April 2009 instructed that the Veteran be issued proper VCAA notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) as to the prostate cancer claim.  While such was not accomplished, no remand for that is necessary at this time, as the claim will be reviewed on a de novo basis, given the regulatory change, as explained above.  

Finally, the Board finds that additional examinations are required here.  In this regard, the Veteran was diagnosed with prostatitis during military service.  He was diagnosed with prostate cancer in 2000 and eventually had a radical prostatectomy to remove that cancer.  An October 2009 VA examiner opined that the Veteran's prostate cancer was not due to prostatitis during service, but did not give a rationale other than noting a familial history of prostate cancer.  The Veteran's private physician, in a September 2008 letter, noted that the Veteran had prostatitis treatment during and after discharge from service, and then had prostate cancer.  He noted that the Veteran's chronic prostatitis was related to service.  The Board notes that the Veteran does not have a current diagnosis of prostatitis, and more than likely no longer has a prostate, due to the history of a radical prostatectomy.  However, the record appears to raise the issue that prostatitis in service (a chronic condition after service, according to the private physician) possibly is related to the eventual diagnosis of prostate cancer.  Given the inadequacy of the last examination opinion offered in October 2009, the Board finds that a VA examination is necessary at this time.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Also, the last VA examination of the feet and right knee in October 2009 did not address whether the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board finds that a VA examination is necessary in order to adjudicate the Veteran's TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claim for increased evaluation of his right knee disability by filing a timely substantive appeal.  The issue should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain any VA treatment records from the Little Rock, Arkansas, VA Medical Center, or any other VA medical facility which may have treated the Veteran, since September 2008 and associate those documents with the claims file.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA prostate examination with a urologist in order to determine whether his prostate cancer, status post radical prostatectomy, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should diagnosis any urological disorders, including prostate cancer status post radical prostatectomy.  After that, the examiner should state whether any diagnosed disorder more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  

In so discussing, the examiner should comment on the Veteran's treatment for prostatitis in service, the October 2006 VA examination, and the private physician's September 2008 letter.  The examiner should specifically discuss whether the Veteran's prostatitis in service was a manifestation of symptomatology that would later become prostate cancer; he or she should also discuss the familial history of prostate cancer as noted in the October 2009 VA examination, as well as any other relevant considerations raised by the record.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his bilateral cold injury residual of his feet, right knee, and tinnitus disabilities either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  After the development requested above has been completed, again review the record and readjudicate the Veteran's claims of entitlement to increased evaluation for residuals of cold injuries to his bilateral feet, claims of service connection for prostate cancer status post radical prostatectomy, chronic bronchitis and diabetes mellitus, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



